Citation Nr: 0808648	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing 
loss, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from December 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the claim of service connection for hearing loss.  A Notice 
of Disagreement (NOD) was filed in March 2005, and a 
Statement of the Case (SOC) was issued in January 2006.  The 
SOC reopened the claim of service connection for hearing 
loss, but denied the claim on the merits.  The veteran 
perfected his appeal with the timely filing of a VA Form 9, 
Appeal to Board of Veterans' Appeals, in March 2006.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection, but that additional development is 
necessary regarding the underlying service connection claim.  
Accordingly, the matter of entitlement to service connection 
for hearing loss, based on de novo review, is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the veteran if further action is required 
on his part.



FINDINGS OF FACT

1.  By way of a May 2001 decision, the RO in Huntington, West 
Virginia, denied service connection for hearing loss, 
affirming a March 2000 decision which found that there was no 
nexus shown between current hearing loss and service.  The 
veteran did not appeal and the decision became final in May 
2002.

2.  Evidence received since May 2001 has not been previously 
considered by agency decisionmakers, is not cumulative or 
redundant, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for hearing loss.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
finds, however, that there is no need to discuss the impact 
of the VCAA on the matter resolved in the veteran's favor in 
the decision below.  

New and Material Evidence

Although the RO reopened the claim of service connection for 
hearing loss in the January 2006 SOC, the Board is required 
to first consider whether new and material evidence had been 
presented before the merits of claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Here, the RO correctly reopened and considered the merits of 
the claim.  The May 2001 denial, a reconsideration of a March 
2000 denial on a "not well grounded" basis, merely stated 
that the veteran had submitted no new evidence under the then 
newly enacted VCAA, and that service connection remained 
denied.  The underlying reason, as discussed in March 2000, 
was that no nexus was shown between current disability and 
service.  The rating considered service medical records and 
treatment records from VA Medical Center (VAMC) Durham.  The 
discussion noted only the absence of demonstrable hearing 
loss in service.

Since that time, VA has received extensive VAMC Durham 
treatment records, which continue to show hearing loss 
complaints.  The veteran has reiterated his claim, which has 
apparently not been previously considered, that a 1964 left 
eardrum perforation caused his current hearing loss.  He has 
also raised allegations of acoustic trauma from missiles 
while performing his duties in service.  A VA examination 
report, dated in December 2005, includes medical opinions 
regarding the relationship between current hearing loss and 
the in-service perforation.

The evidence submitted since the prior denial is new, in that 
the current treatment records and allegations of noise 
exposure have not been previously considered.  Additionally, 
a review of the March 2000 and May 2001 decisions indicates 
that the existence of a physical injury to the left ear, the 
perforation, also was not previously considered, though it 
was contained in the listed evidence.

Moreover, the evidence is material.  It directly addresses 
the central unestablished fact of a nexus to service.  It 
raises a new theory of entitlement to service connection due 
to acoustic trauma, and, presuming the allegations of noise 
exposure in service are credible, raises the reasonable 
possibility of substantiating the claim.


ORDER

New and material evidence having been received, the claim of 
service connection for hearing loss is reopened.  To this 
extent only the benefit sought on appeal is allowed.




REMAND

As was noted above, VA has a duty to assist veterans in 
substantiating claims.  This includes providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Here, although VA examinations were performed in December 
2005, the examiners addressed only one theory of entitlement.  
Both doctors discussed a possible relationship between the 
in-service left eardrum perforation and current hearing loss, 
but neither addressed the claim of hearing loss due to in-
service noise exposure.

The veteran has alleged that he was exposed to excessive 
noise while involved with missile maintenance and 
detonations, generators, and warehouse noise in service.  His 
DD Form 214 shows that his last duty assignment was with the 
524th Ordinance Company, which was a Nike guided missile 
direct support unit.  His military occupational specialty is 
listed as a clerk typist.  The Board makes no finding as to 
the degree of noise exposure experienced by the veteran.

Additional development is required to fully and fairly 
address the veteran's claim under all raised theories of 
entitlement.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as case precedent (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)), to include notice of VA 
policies and procedures with regard to 
assignment of effective dates and 
disability evaluations.

2.  The veteran should be scheduled for a 
VA audiology examination, to include 
audiometric testing.  The examiner must 
review the claims file in connection with 
the examination.  The doctor should opine 
as to whether any current hearing loss is 
at least as likely as not related to in-
service noise exposure.  The RO should 
provide the examiner with specific factual 
findings regarding the extent of in-
service noise exposure.

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then re- 
adjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


